DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada (US Publication 2016/0079580).
In re claim 1, Sawada discloses a separator for a power storage device, comprising a synthetic resin film having minute pore portions, the separator having an air resistance of 30 sec/100 mL/16 pm or more and 100 sec/100 mL/16 pm or less, and a first scattering peak in the stretching direction measured by small-angle X-ray scattering measurement (SAXS) present in a range where a scattering vector q is 0.0030 nm-1 or more and 0.0080 nm-1 or less (¶61-128; Note that the production method of the separator is the same as the Instant Application. Therefore, the properties possessed by the separator of Sawada have the same properties claimed).
In re claim 2, Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses wherein the separator has a lamellar long period measured by small-angle X-ray scattering measurement (SAXS) of less than 27 nm (¶34).
In re claim 3, Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses wherein the separator is uniaxially stretched, and has a bubble point pore diameter rBP and an average flow diameter rAVE measured by a bubble point method, the bubble point pore diameter rBP and average flow diameter rAVE satisfying the following formula (1):
100 x (rBP – rAVE)/rAVE < 40 Formula (1).   (¶61-128; Note that the production method of the separator is the same as the Instant Application. Therefore, the properties possessed by the separator of Sawada have the same properties claimed).
In re claim 5¸ , Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses wherein the synthetic resin film is constituted by a synthetic resin including an olefin-based resin (¶1).
In re claim 6¸ , Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses the separator for a power storage device according to claim 5, wherein the olefin- based resin has a weight-average molecular weight of 30,000 or more and 500,000 or less and a melting point of 130°C or higher and 170°C or lower (¶16, ¶54).
In re claim 7¸ , Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses wherein the separator is uniaxially stretched (¶66).
In re claim 8¸ , Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses a power storage device comprising the separator for a power storage device as described in claim 1 (See rejection of claim 1, ¶1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (US Publication 2016/0079580).
In re claim 4, Sawada discloses the separator for a power storage device according to claim 1, as explained above. Sawada further discloses the separator has a porosity of 45% or more and 65% or less (Table 1: Example 1).
Sawada does not explicitly disclose a specific surface area of 20 m2/g or more and 60 m2/g or less. However, it would have been obvious to a person having ordinary skill in the art to use the well-known knowledge of adjusting the specific surface area to achieve a balance between electrolytic solution content and mechanical strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).











































	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kono et al. (WO 2015/182691A)			Abstract, Whole Document
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848